

115 HR 4893 IH: Improve Data on Sexual Violence Act
U.S. House of Representatives
2018-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4893IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2018Ms. Kuster of New Hampshire (for herself and Mr. Turner) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Director of the Office of Management and Budget to establish an interagency working
			 group to study Federal efforts to collect data on sexual violence and to
			 make recommendations on the harmonization of such efforts, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Improve Data on Sexual Violence Act. 2.Interagency working group to study Federal efforts to collect data on sexual violence (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall establish an interagency working group (in this section referred to as the Working Group) to study Federal efforts to collect data on sexual violence and to make recommendations on the harmonization of such efforts.
 (b)CompositionThe Working Group shall be comprised of at least one representative from the following agencies, who shall be selected by the head of that agency:
 (1)The Centers for Disease Control and Prevention. (2)The Department of Defense.
 (3)The Department of Education. (4)The Department of Health and Human Services.
 (5)The Department of Justice. (c)DutiesThe Working Group shall consider the following:
 (1)What activity constitutes different acts of sexual violence. (2)Whether reports that use the same terms for acts of sexual violence are collecting the same data on these acts.
 (3)Whether the context which led to an act of sexual violence should impact how that act is accounted for in reports.
 (4)Whether the data collected is presented in a way that allows the general public to understand what acts of sexual violence are included in each measurement.
 (5)Steps that agencies that compile reports relating to sexual violence can take to avoid double counting incidents of sexual violence.
 (d)Report requiredNot later than 2 years after the date of the enactment of this Act, the Working Group shall publish and submit to Congress a report on the following:
 (1)The activities of the Working Group. (2)Recommendations to harmonize Federal efforts to collect data on sexual violence.
 (3)Actions Federal agencies can take to implement the recommendations described in paragraph (2). (4)Recommendations for congressional action to implement the recommendations described in paragraph (2).
 (e)TerminationThe Working Group shall terminate 30 days after the date on which the report is submitted pursuant to subsection (d).
 (f)DefinitionsIn this Act: (1)HarmonizeThe term harmonize includes efforts to coordinate sexual violence data collection to produce complementary information, as appropriate, without compromising programmatic needs.
 (2)Sexual violenceThe term sexual violence includes an unwanted sexual act (including both contact and non-contact) about which the Federal Government collects information.
				